                                         Case 3:14-cv-02346-JCS Document 446 Filed 11/21/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DAVID WIT, et al.,
                                   7                                                    Case No. 14-cv-02346-JCS
                                                       Plaintiffs,
                                   8
                                                v.                                      ORDER RE ADMINISTRATIVE
                                   9                                                    MOTION TO CONSIDER WHETHER
                                         UNITED BEHAVIORAL HEALTH,                      CASE NO. 14-CV-02346 AND CASE NO.
                                  10                                                    19-CV-06999 SHOULD BE RELATED
                                                       Defendant.
                                  11                                                    Re: Dkt. No. 445

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs have filed an Administrative Motion to Consider Whether Case No. 14-Cv-

                                  14   02346 and Case No. 19-Cv-06999 Should be Related. The Court finds that the cases are NOT

                                  15   RELATED.

                                  16          IT IS SO ORDERED.

                                  17   Dated: November 21, 2019

                                  18                                                ______________________________________
                                                                                    JOSEPH C. SPERO
                                  19                                                Chief Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
